DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in the abstract, the sub-heading “Summary” should be changed to - -ABSTRACT--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9-11, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adireddy (US 2019/0088120).
Regarding claim 1, Adireddy discloses a method of controlling traffic flow, whereby traffic flow is measured with (S 317, S 511, paragraph 37, p. 44, p. 48) and without  (p. 31, S 302, S 502, p. 30) perturbations, and when a perturbation is determined to improve the traffic flow (p. 20), the effect of the perturbation is recreated at a later time (p. 42) to improve traffic flow (p. 20) as compared to traffic flow without the perturbation (p. 30, p. 39),
	wherein perturbations are selected from the set consisting of an accident, a road closure, lowering a speed limit and closing a lane (p. 37, 44, 48). 
Regarding claim 5, Adireddy discloses wherein the traffic flow is measured in the presence of more than one perturbation (S 317, S 511, p. 37, p. 44, p. 48).
Regarding claim 9, Adireddy discloses a traffic control system 100 which learns from traffic perturbations (p. 20, p. 40, p. 42) wherein perturbations are selected from the set consisting of an accident, a road closure, lowering a speed limit and closing a lane (p. 37, 44, 48).
Regarding claim 10, Adireddy discloses creating traffic perturbations to improve traffic flow (p. 20, p. 40, p. 42).
Regarding claim 11, Adireddy discloses wherein the system learns from perturbations which are events it creates or from perturbations which are naturally occurring events (p. 37, 44, 48).

Regarding claim 16, Adireddy discloses a vehicle suited and adapted to participate in a self-improving traffic control system 100 (p. 40), whereby the vehicle is suited to provide departure and arrival time information, and indications of, or information (p. 5) which can be used to identify (S 317, S 511, p. 37, p. 44, p. 48), traffic perturbations along the route between departure and arrival (p. 5), whereby traffic perturbations are selected from the set consisting of an accident, a road closure, lowering a speed limit and closing a Jane (p. 37, 44, 48).
Regarding claim 17, Adireddy discloses wherein the vehicle provides information about a starting point (entering point at the intersection) and a finish point (leaving point at the intersection) to the traffic control system (p. 23).
Regarding claim 18, Adireddy discloses wherein the vehicle creates perturbations (p. 37, 44, 48).
Regarding claim 20, Adireddy discloses wherein the vehicle receives driving instructions from the traffic control system (p. 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adireddy in view of Sun (US 2020/0035096).
Regarding claims 2 and 12 , Adireddy discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the measure comprising the average speed of vehicles passing a certain point. Sun teaches the use of a measure comprising the average speed of vehicles passing a certain point (p. 82, 86). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measure comprising the average speed of vehicles passing a certain point to the method of Adireddy as taught by Sun for the purpose of effectively monitoring traffic flow.

Claim(s) 3, 4, 6, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adireddy in view of Hayashida (US 2013/0173153).
Regarding claims 3, 4, and 6 , Adireddy discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the measure comprising the average travel time between a starting point and a finishing point for vehicles (claim 3); the measure comprising the average energy consumption of the vehicles (claim 4); the determination of improvement comprising a determination based on measures of multiple perturbations (claim 6). Hayashida teaches the use of a measure comprising the average travel time between a starting point and a finishing point for vehicles (figure 6, p. 54); the measure comprising the average energy consumption of the vehicles (p. 54); the determination of improvement comprising a determination based on measures of multiple perturbations (p. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the measure comprising the average travel time between a starting point and a finishing point for vehicles; the measure comprising the average energy consumption of the vehicles; the determination of improvement comprising a determination based on measures of multiple perturbations to the method of Adireddy as taught by Hayashida for the purpose of effectively monitoring and controlling traffic flow. 
Regarding claims 13-15, Adireddy discloses all of the claimed subject matter as set forth above in the rejection of claim 9, but does not disclose the system measuring the average time lost by vehicles passing a certain point (claim 13); the system measuring the travel time of vehicles from a starting point to a finish point (claim 14); the system measuring the energy consumption of vehicles passing a certain point, or over a certain distance, or from a starting point to a finish point (claim 15). Hayashida teaches the use of a system measuring the average time lost by vehicles passing a certain point (figure 6, p. 54); the system measuring the travel time of vehicles from a starting point to a finish point (p. 1); the system measuring the energy consumption of vehicles passing a certain point, or over a certain distance, or from a starting point to a finish point (p. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system measuring the average time lost by vehicles passing a certain point; the system measuring the travel time of vehicles from a starting point to a finish point; the system measuring the energy consumption of vehicles passing a certain point, or over a certain distance, or from a starting point to a finish point to the system of Adireddy as taught by Hayashida for the purpose of effectively monitoring and controlling traffic flow.
Regarding claim 19, Adireddy discloses all of the claimed subject matter as set forth above in the rejection of claim 16, but does not disclose the vehicle providing fuel consumption or energy consumption information to the traffic control system. Hayashida teaches the use of a vehicle providing fuel consumption or energy consumption information to a traffic control system (p. 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle providing fuel consumption or energy consumption information to the traffic control system to the vehicle of Adireddy as taught by Hayashida for the purpose of effectively monitoring and controlling traffic flow.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adireddy in view of Stenneth (US 2020/0019161).
Regarding claim 7, Adireddy discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the determination of improvement including a determination based on the type of vehicle concerned. Stenneth teaches the use of a determination based on a type of a vehicle concerned (p. 101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of improvement including a determination based on the type of vehicle concerned to the method of Adireddy as taught by Stenneth for the purpose of effectively monitoring and controlling traffic flow.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adireddy in view of Bielby (US 2019/0325750).
Regarding claim 8, Adireddy discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the determination of improvement including traffic flow measured for vehicles which do not pass the perturbation. Bielby teaches the use of a determination of improvement including traffic flow measured for vehicles which do not pass a perturbation (figure 2, p. 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determination of improvement including traffic flow measured for vehicles which do not pass the perturbation to the method of Adireddy as taught by Bielby for the purpose of effectively monitoring and controlling traffic flow.

Response to Arguments
Applicant's arguments filed July 19, 2022, have been fully considered.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference and combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
October 22, 2022